Title: To Thomas Jefferson from Thomas Munroe, 6 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  6. July 1804
               
               I recollect that you desired me some time ago to give you some information concerning part of the Ground on which your Coachmans house stands & as well as I remember I gave you a sketch of it, but have not since been informed of your wishes on the subject—
               The Coachman having today applied to me to buy the ground, and not knowing whether it was with your knowledge & consent I have supposed it might not be amiss to apprize you of it, as I think I have been told by yourself or somebody else that you had the house built for him—. I dont mean to intimate a suspicion of any thing improper being contemplated by him in the business—. I have the Honor to be with the most respecful considn.
               
                  
                     T Munroe
                  
               
            